[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs and the defendant reside on Lake Road in Newtown, Connecticut. The plaintiffs' property abuts the defendant's property with the defendant's property located to the south of the plaintiffs' property.
Having heard the testimony of Mr. Glaser, Mr. Bachman and Mr. Buttner, the court finds that Mr. Bachman has intimidated, harassed and threatened the plaintiffs while they have been walking their dogs on Lake Road. Mr. Bachman has conducted himself in this way on at least five occasions since 1991, and on some of these occasions he has pushed and shoved Mr. Glaser and abused the Glaser dogs. This conduct has caused the Glasers to experience fear, apprehension and emotional distress. The court finds that the Glasers have sustained and will continue to sustain irreparable harm if Mr. Bachman's conduct is not restrained.
Based on the foregoing, Mr. Bachman is ordered by the court to refrain from any passing or repassing on Lake Road in Newtown, Connecticut, except by registered passenger motor vehicle on that portion of Lake Road that is north of the northerly property line of Mr. Bachman's residence for a distance of 1,500 feet.
This order is entered as a temporary injunction and shall continue until further order of the court. No bond shall be required of the plaintiffs.
Stodolink, J. CT Page 1000